Opinion of the Court by


Tompkins, Judge.

This is an action of forcible entry and detainer commenced by Malot before a justice of the peace, against Stone. Malot got a judgment against Stone before the justice, and Stone appealed to the circuit court, where judgment being given against him, he appealed to this court. After the judgment of the circuit court, appears this entry: “The defendant files his bill of exceptions, which is signed, sealed and made part of the court.” There is no signature of the judge after those words, nor is there any thing preceding them, betwixt them and the judgment of the circuit court.
The only thing like a bill of exceptions is an entry on the record in these words: “ Be it remembered, that on the trial of the above forcible entry and detainer, the defendant offered to prove that the right of property to all the improvements in controversy, from the22d of February, 1S3S, to the 22d June of that year, did not, during alt said period of four months, reside in the plaintiff, but resided in William Malot, a minor son of the plaintiff, which was excluded by the court, to which the defendant excepts, and prays that it may be signed and sealed and made a part of the record;” then the name of the judge is subscribed with his official character.
The 25th section of the act concerning forcible entry and detainer, provides that the estate or merits of the the title shall in no wise be inquired into, in any complaint which shall be exhibited by virtue of this act. No injury, then, , . . was done to the defendant by excluding this testimony, on the contrary, the circuit court did no more than its duty, when it excluded the testimony.
The judgment of the circuit court must then be affirmed,